DETAILED ACTION
Status of the Claims
	In the claims filed on August 26, 2022, claim 3 is amended and claims 4-5 are newly added. Claims 1-5 are pending.

Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive. 
The applicant first argues that Nomura Comparative Example 1 is considered to be disadvantageous.
However, according to Nomura, comparative examples 1 to 7 are only inferior to examples 1 to 4 in at least one of the maximum temperature, the time required to reach 80%, the time required to reach 90%, and the capacity retention rate (Nomura; ¶77). If only one is required, the comparative examples are not necessarily disadvantageous as the comparative examples could be more advantageous in three aspects. In table 3 of Nomura, reproduced and annotated below, comparative example 1 out performs at least example 4 in two categories. Further, the comparative example 1 was able to exceed the time required to reach a certain percentage at a higher temperature, illustrating that the method isn’t necessarily inferior to the other examples provided by Nomura.

    PNG
    media_image1.png
    235
    609
    media_image1.png
    Greyscale

Thus, although there are inferior categories in comparative example 1, there are also inferior categories in examples 1-4. Thus, comparative example 1 is not considered any more disadvantageous than examples 1-4.
Thus, this argument is not persuasive.
Second, the Applicant argues that Nomura is based on a different electrochemical mechanism compared to the present disclosure. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the negative electrode expands , the electrolyte retained in the negative electrode is pushed out of the negative electrode, the distribution of the lithium ion concentration in the negative electrode becomes uneven, and the internal resistance of the battery increases) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Thus, this argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. US20180013179A1 in view of Tamegai et al. US20160356855A1.
Regarding claim 1, Nomura discloses a charging method for a lithium ion battery  (Nomura; ¶29) having a graphite negative electrode (Nomura; ¶30). 
It should be noted that Nomura discusses that the charge rate % is related to the state of charge (Nomura; ¶30). Further, Nomura discusses the relationship between the charge rate and the charging current (Nomura; FIG. 4; ¶75).
Nomura discloses in annotated FIG. 4 reproduced below, the charging current is greater in the middle region  than at the beginning and end of charging (Nomura; FIG. 4). The claims do not define the regions, thus, under the broadest reasonable interpretation, the regions are arbitrarily set. Nomura shows that the charging current of the second region – or the middle region - is larger than the charging current in the first and third regions – initial and end charging regions.

    PNG
    media_image2.png
    639
    883
    media_image2.png
    Greyscale

Nomura does not explicitly disclose estimating the state of charge, a stage structure of the graphite being classified into a stage 1 to a stage 4, the battery including: a first SOC region where the stage 4 and the stage 3 coexist; a second SOC region where the stage 3 and the stage 2 coexist; and a third SOC region where the stage 2 and the stage 1 coexist.
Tamegai discloses estimating the state of charge obtained from the open circuit voltage (OCV), the OCV is determined using a measured voltage value and a load current (I) (Tamegai; ¶37).
Tamegai discloses charging a battery (Tamagai; FIG. 1; ¶33) that is a lithium ion battery including a graphite-containing electrode (Tamagai;¶42). The negative electrode of a lithium ion battery has a stage structure that includes stages 1-4 (Tamagai; FIG. 7; ¶49-50). The stage structure changes based on SOC (Tamagai; ¶41). Because a first region would have a point where stage 4 changes to stage 3, the stages coexist. Likewise, the same occurs for the second and third SOC regions where the stage 3 [Wingdings font/0xE0] 2 coexist and stages 2[Wingdings font/0xE0]1 coexist, respectively.
It would be obvious to combine the reference of Tamegai with Nomura in order to improve the usability of a lithium ion battery  by determining the length of operability (Nomura; ¶3). 
Regarding claim 2, Nomura includes Table 1 which has a Cmax and Cmin. FIG. 4 corresponds to comparative example 1 (Nomura; ¶75). In Comparative Example 1, the Cmax is 1.33C and Cmin is 1.00C. In FIG. 4, the max current is shown to be 4Ain the 40-50% region. Thus, Cmax 1.25 x as large as Cmin.
Nomura is silent as to the charging current being 1.5C or more in the second region. 
It has been held that a prima facie case of obvious ness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 (I)). This is the case with Nomura where charging rate of 1.33 C is close to 1.5 C. Further, other comparative examples, i.e. Comparative examples 3 and 5, shows a maximum c-rate of at least 1.5. A person of ordinary skill in the art would understand to use the charging rates from other examples to obtain the optimization at 1.5 C or greater, as disclosed in the present claims. 
Regarding claim 3, Nomura discloses a charging system for a lithium ion battery  (Nomura; ¶29) having a graphite negative electrode (Nomura; ¶30). 
It should be noted that Nomura discusses that the charge rate % is related to the state of charge (Nomura; ¶30). Further, Nomura discusses the relationship between the charge rate and the charging current (Nomura; FIG. 4; ¶75).
Nomura discloses in annotated FIG. 4 reproduced below, the charging current is greater in the middle region  than at the beginning and end of charging (Nomura; FIG. 4). The claims do not define the regions, thus, under the broadest reasonable interpretation, the regions are arbitrarily set. Nomura shows that the charging current of the second region – or the middle region - is larger than the charging current in the first and third regions – initial and end charging regions.

    PNG
    media_image2.png
    639
    883
    media_image2.png
    Greyscale

Nomura does not explicitly disclose estimating the state of charge, a stage structure of the graphite being classified into a stage 1 to a stage 4, the battery including: a first SOC region where the stage 4 and the stage 3 coexist; a second SOC region where the stage 3 and the stage 2 coexist; and a third SOC region where the stage 2 and the stage 1 coexist.
Tamegai discloses estimating the state of charge obtained from the open circuit voltage (OCV), the OCV is determined using a measured voltage value and a load current (I) (Tamegai; ¶37).
Tamegai discloses charging a battery (Tamagai; FIG. 1; ¶33) that is a lithium ion battery including a graphite-containing electrode (Tamagai;¶42). The negative electrode of a lithium ion battery has a stage structure that includes stages 1-4 (Tamagai; FIG. 7; ¶49-50). The stage structure changes based on SOC (Tamagai; ¶41). Because a first region would have a point where stage 4 changes to stage 3, the stages coexist. Likewise, the same occurs for the second and third SOC regions where the stage 3 [Wingdings font/0xE0] 2 coexist and stages 2[Wingdings font/0xE0]1 coexist, respectively.
It would be obvious to combine the reference of Tamegai with Nomura in order to improve the usability of a lithium ion battery  by determining the length of operability (Nomura; ¶3).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. US20180013179A1 in view of Tamegai et al. US20160356855A1 in further view of Matsumoto et al. US20060152196A1.
Regarding claim 4, Nomura discloses that the charging current in the second SOC region is larger than the charging current in the first and third SOC regions as illustrated in FIG. 4 of Nomura.
Nomura does not explicitly disclose determining a maximum charging current to the battery based on the SOC of the battery by a relationship between the SOC of the battery and the maximum charging current; and restricting the charging current to the battery with the maximum charging current.
Matsumoto discloses a method of determining charging and discharging current limits, or maximum charging current, from the state of charge of a battery (Matsumoto; ¶47).
Matsumoto discloses performing corrections, or restrictions on the charging/discharging according to the determined current limit (Matsumoto; ¶47).
It would be obvious to one of ordinary skill in the art to provide the limit determination of Matsumoto with the charging of Nomura in order to reduce degradation of the battery and improve performance of the device that the battery powers (Matsumoto; ¶2).
Regarding claim 5, Nomura discloses that the charging current in the second SOC region is larger than the charging current in the first and third SOC regions as illustrated in FIG. 4 of Nomura.
Nomura does not explicitly disclose determining a maximum charging current to the battery based on the SOC of the battery by a relationship between the SOC of the battery and the maximum charging current; and restricting the charging current to the battery with the maximum charging current.
Matsumoto discloses a method of determining charging and discharging current limits, or maximum charging current, from the state of charge of a battery (Matsumoto; ¶47).
Matsumoto discloses performing corrections, or restrictions on the charging/discharging according to the determined current limit (Matsumoto; ¶47).
It would be obvious to one of ordinary skill in the art to provide the limit determination of Matsumoto with the charging of Nomura in order to reduce degradation of the battery and improve performance of the device that the battery powers (Matsumoto; ¶2).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. US20190334355A1: this reference illustrates charging at three separate charging rates where the second charging rate is higher than the first and third where the second charging rate is greater than 1.5 C.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859